AILSHIE, J.,
Dissenting. — The uncontradicted evidence in this case shows that at the time the agreement to sell was made an escrow agreement was executed and placed in the First National Bank of Twin Falls, of which Nixon was cashier, and by the terms thereof either the bank or Nixon was appointed as the escrow holder, and consequently the agent of both parties for the purpose of delivery of the deed and the purchase price.
No contention is made that the holder of the escrow violated any of the terms of the escrow agreement, and still he paid over the money and received and recorded the deed, and at the time of the trial Nixon testified that the escrow memorandum had been destroyed. That the purchaser knew who the real owners of the land were is not questioned or disputed, nor is it denied that the real owners deeded the property and accepted payment under this contract of sale, and one of them was in the bank and assisted the land agent and cashier of the bank in figuring up the balance to be paid and delivered the deed to the bank. Under such an admitted state of facts it is unreasonable, in an action like this, to charge the mere agent, whose agency was disclosed and fully known and understood.
I dissent from the conclusion reached by the majority of the court.